In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated February 27, 1976 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s allowance for in-home child care services, petitioner appeals from so much of an order and judgment (one paper) of the Supreme Court, Kings County, entered December 17, 1976, as dismissed the proceeding. Order and judgment affirmed insofar as appealed from, without costs or disbursements. There was no showing that the determination of the State commissioner, which affirmed the determination of the local agency, was either arbitrary or capricious. The undisputed fact that there are two "adult” siblings living in the home was an adequate basis upon which to find that no outside babysitter is needed. The issue of notice is not subject to judicial review since it was not raised at the fair hearing. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.